         Case 1:17-cr-00063-PGG Document 75 Filed 04/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                                                                     ORDER
             -against-
                                                                 17 Cr. 63 (PGG)

 RAHEEM JAMES,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The hearing in this matter, previously scheduled for April 13, 2021, is adjourned

to May 18, 2021, at 12:00 p.m.

Dated: New York, New York
       April 12, 2021
